HARDY, Judge.
This is an action by plaintiffs against the widow of their deceased brother, Alonzo Sharp. Plaintiffs seek to disinherit the said widow on the ground that she is unworthy to inherit the property of decedent, whom, it is alleged, she murdered. An exception of no cause or right of action was filed on behalf of defendant and sustained, without written reasons, by the district judge. From judgment dismissing plaintiffs’ suit they bring this appeal.
The record does not affirmatively establish the value of the property in controversy, which is, of course, the value of the estate of the decedent. It is noted that an affidavit of counsel for defendant fixing the value of the property as being in excess of $5,000 has been filed, but the same does not appear to have been introduced in evidence. Appellate courts will not give consideration to affidavits as to the value of property involved, Beene v. Pardue, 223 La. 417, 65 So.2d 897.
In a succession proceeding the basis of jurisdiction rests-upon the amount of the fund to be distributed or which is in contest, Succession of Goree, La.App., 68 So.2d 636, and authorities therein cited.
It is evident that the instant case affects the decedent’s entire estate, and the value thereof would determine the jurisdiction. It is essential that this basis of jurisdiction be affirmatively established in the record.
For the reasons assigned it is ordered that this case be and it is hereby remanded to the Honorable the Fourth Judicial District Court in and for the Parish of Ouachita, State of Louisiana, for the purpose of adducing competent evidence as to the true value of the property involved. It is further ordered that, upon determination of this fact, the appeal, if any, be ordered to the court of appropriate appellate jurisdiction. Costs of this court are taxed against appellant, and all other costs shall await final disposition of the case.